Damiani, J. P. (concurring).
In the instant case the plaintiff Martin Young was riding a bicycle when he was involved in a collision with an automobile driven by Victoria Seckler. The registered owner of the vehicle was Victoria’s mother, Clare Seckler. Plaintiffs sued Victoria and Clare Seckler and they also sued Clare’s husband, Stanley Seckler, alleging in their amended complaint that Stanley was the actual owner of the vehicle at the time of the accident.
I agree with my brethren that Special Term erred in granting defendant Stanley Seckler’s motion for summary judgment dismissing plaintiffs’ complaint as against him, but on a *159broader ground. It is a well-established rule that the registration of a motor vehicle is only prima facie evidence of ownership and that a plaintiff may rebut the presumption of ownership arising from the registration and prove that, in fact, the vehicle is owned by someone other than or in addition to the registered owner (see Schomer v Andy Le Gerow, Inc., 198 NYS2d 974, 980-981; Ann. 27 ALR2d 167; 4A NY Jur, Automobiles and Other Vehicles, § 920; 60 CJS, Motor Vehicles, § 119). Since Stanley Seckler was not the registered title holder to the vehicle, it was incumbent upon plaintiffs to show that he shared rights of "property” therein (see Vehicle and Traffic Law, §§ 128, 388). Plaintiffs presented proof that Stanley Seckler was the source of the funds used to purchase, maintain and operate the automobile and that he was the named insured and paid the premiums on the policy covering the car. Under such circumstances, the issue of ownership is a question of fact for determination by a jury (see Gerard v Simpson, 252 App Div 340, mot for lv to app den 276 NY 687; McGovern v Oliver, 177 App Div 167, 168-169).
The case of Scholick v Fifth Ave. Coach Co. (188 Misc 476), cited in the opinion of Special Term, is inapposite. In Scholick, the plaintiff sued to recover for damage to a motor vehicle, alleging that although the registered owner was his father-in-law, he was the actual owner since he paid the purchase price and the cost to maintain, repair and operate the vehicle. The court held that this evidence created a presumption of ownership in the plaintiff, but that the presumption was destroyed by the unexplained fact that the registered title to the vehicle was in the name of another, and accordingly plaintiff’s complaint was dismissed. The correct rationale for the result in Scholick is explained in the case of Soos v Soos (4 Misc 2d 727), where the court held that since former section 11 of the Vehicle and Traffic Law (now Vehicle and Traffic Law, § 401, subd 1, par b) required all vehicles to be registered in the name of the owner, the public policy of the State forbade a suit to recover for property damage to a vehicle by one who purchased, maintained and operated that vehicle but unlawfully registered it in the name of another. Such public policy, however, is not a bar to the instant suit by a person who has been injured in a collision with an allegedly improperly registered car. In such a case the plaintiff may rely upon proof that one of the defendants supplied all the funds to purchase, operate, maintain and repair the vehicle in question as proof *160that such defendant is actually the owner thereof within the meaning of section 128 of the Vehicle and Traffic Law, notwithstanding the fact that he is not the registered title holder.
Lazer, Mangano and Rabin, JJ., concur in Per Curiam opinion; Damiani, J. P., concurs in the result, with an opinion, in which O’Connor, J., concurs.
Appeal from an order of the Supreme Court, Westchester County, entered July 12, 1978, dismissed (see Matter of Aho, 39 NY2d 241, 248).
Judgment of the same court, entered February 1, 1979, reversed, on the law, and motion for summary judgment denied.
Plaintiffs are awarded one bill of $50 costs and disbursements.